a Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process ofmaking and using it, in such full, clear, concise, and exact terms as to enable any person skilled in theart to which it pertains, or with which it is most nearly connected, to make and use the same and shallset forth the best mode contemplated by the inventor of carrying out his invention. 

 	Claims 7, 14 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the applicant fails to sufficiently point out or describe use HTTP to send user preference to the user data publishing website over the cellular data network, wherein the user preference comprise global positioning system information. 
 	The specification of this application under examination does not contain subjectmatter to implement limitations, as cited in the following claims. 	It is not apparent how “authentication credentials use HTTP to send user preference to the user data publishing website over the cellular data network, wherein the user preference comprise global positioning system information” as recited in claim 7, is determined. 
 	Examiner has reviewed the specification of this application under examination (and OCR whole document) and could not find support for the additional limitations asclaimed. 

Specification Objection 
 The disclosure is objected to because of the following informalities: Examiner hasreviewed the specification of this application under examination and could not findsupport for the additional limitations as claimed “use HTTP to send user preference to the user data publishing website over the cellular data network, wherein the user preference comprise global positioning system information”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 7, 14 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
In claim 7, the terms “use HTTP to send user preference to the user data publishing website over the cellular data network, wherein the user preference comprise global positioning system information” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 14 is rejected for similar reasons as stated for claim 7. 
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-6, 8-9, 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter US 20040005915 in view of Pietruszka US 20070226778.

4.    A system, comprising:
a short-range wireless enabled data capture device (Hunter fig. 1, unit 10), comprising: 
a first memory device (Hunter: a camera with an image memory and a first wireless communication interface [0010] fig. 1, unit 10);
a first processor coupled to the first memory device (Hunter: a camera with an image memory and a first wireless communication interface [0010] fig. 1, unit 10);
a first short-range wireless communication device configured to establish a short-range paired wireless connection with a short-range wireless enabled cellular phone, wherein the short-range wireless enabled cellular phone is internet enabled (Hunter: when the mobile telephone is switched on, it may transmit a signal for receipt and acknowledgement by the camera 10 to establish a data link between the two units. Alternatively, the camera 10 may periodically transmit a signal which is received and acknowledged by the mobile telephone 20 to establish a data link between the two units when it is switched on and/or comes within a predetermined distance of the camera 10 [0017-0027, 0036-0037]), 
wherein establishing the short-range paired wireless connection comprises, the short-range wireless enabled data capture device [[cryptographically]] authenticating identity of the short-range wireless enabled cellular phone;
a data capture circuitry (Hunter: fig. 1 unit 10);
said first processor configured to acquire new-data in the short-range wireless enabled data capture device using the data capture circuitry, wherein the new-data is data acquired after establishing the short-range paired wireless connection with the short-range wireless enabled cellular phone (Hunter: [0017-0027, 0036-0037] After the data link is established, the camera 10 can transmit (via the wireless communication link 16), in response to a trigger event, video or still image data representative of images stored in or being captured thereby, either continuously or periodically, for receipt by the mobile telephone [0038]);
said first processor further configured to store the new-data in the first memory device (Hunter: After the data link is established, the camera 10 can transmit (via the wireless communication link 16), in response to a trigger event, video or still image data representative of images stored in or being captured thereby, either continuously or periodically, for receipt by the mobile telephone [0038]);
said first processor further configured to send an event notification (Hunter: programming a camera and a communications device to recognize a trigger event; one of the camera and the communications device recognizing occurrence of the trigger event, and communicating with the other of the camera and the communications device by a wireless link therebetween [0013]) and the acquired new-data to the cryptographically authenticated short-range wireless enabled cellular phone over the established short-range paired wireless connection automatically (Hunter: transferring images between the camera and the communications device over the wireless link [0013]), wherein the event notification corresponds to the acquired new-data and comprises sending a signal to the cryptographically authenticated short-range wireless enabled cellular phone (Hunter: [0013]),
said short-range wireless enabled cellular phone (Hunter: fig. 1 unit 20), comprising:
a second memory device (Hunter: fig. 1 unit 20);
a second processor coupled to the second memory device (Hunter: fig. 1 unit 20);
a cellular network communication device configured to connect to the internet via the cellular data network (Hunter: fig. 1 unit 20);
a second short-range wireless communication device configured to establish the short-range paired wireless connection between the short-range wireless enabled cellular phone and the short-range wireless enabled data capture device (Hunter: when the mobile telephone is switched on, it may transmit a signal for receipt and acknowledgement by the camera 10 to establish a data link between the two units. Alternatively, the camera 10 may periodically transmit a signal which is received and acknowledged by the mobile telephone 20 to establish a data link between the two units when it is switched on and/or comes within a predetermined distance of the camera 10 [0017-0027, 0036-0037]);
a mobile client application for the short-range wireless enabled cellular phone comprising executable instructions that, when executed by the second processor controls the second processor to: listen for an event notification sent by the short-range wireless enabled data capture (Hunter: programming a camera and a communications device to recognize a trigger event; one of the camera and the communications device recognizing occurrence of the trigger event, and communicating with the other of the camera and the communications device by a wireless link therebetween [0013]);
receive the new-data from the short-range wireless enabled data capture device (Hunter: an image storage buffer 24 for storing image data received from the camera 10 [0035]);
store the received new-data in the second memory device (Hunter: an image storage buffer 24 for storing image data received from the camera 10 [0035]);
store the user authentication credential in the second memory device (Hunter: The wireless link may be pre-existing, or may be set up only on the initiation of the call [0017-0027, 0036-0037, 0039-0040]);
use HTTP to upload the received new-data and a user authentication credential to a user data publishing website over the cellular data network (Hunter: transferring said images from the communications device on to a data network through a data network interface [0013, 0035, 0041]);
provide a touch based graphical user interface for the received new-data (Hunter: [0025])
Hunter merely discloses the term cryptographically authenticating
Pietruszka further teaches cryptographically authenticating (Pietruszka: [0037]); store the user authentication credential in the second memory device (Pietruszka fig. 9A-9D) and provide a touch based graphical user interface for the received new-data (Pietruszka [0099-0110]) in order to communicate only with a trusted device can cryptographically authenticate the identity of the other device.
Thus, it would have been obvious to one skill in the art to include the above recited limitation into Hunter’s in order to communicate only with a trusted device can cryptographically authenticate the identity of the other device [0037], as taught by Pietruszka. 

5.    The system of claim 4, wherein the short-range paired wireless connection is one of a Bluetooth paired wireless connection, a Wi-Fi paired wireless connection, and other wireless personal area networking technologies that use pairing (Hunter: [0037])

6.    The system of claim 4, wherein the user authentication credential is for a user of the user data publishing website (Hunter: [0025])

Claim 7 & 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter US 20040005915 in view of Pietruszka US 20070226778 further in view of Risbood US 20070111748

7.    The system of claim 4, wherein data the mobile client application for the short-range wireless enabled cellular phone comprises executable instructions that, when executed by the second processor controls the second processor to: use HTTP to send user preference to the user data publishing website over the cellular data network, [[wherein the user preference comprise global positioning system information]] (Hunter: [0031]

Risbood further teaches wherein the user preference comprise global positioning system information (Risbood: fig. 3, unit 340-350 [0027]) in order to connect directly to the resident server using the well-known HTTP or TCP/IP protocols, and with conventional authentication and encryption can upload the data
Thus, it would have been obvious to one skill in the art to include the above recited limitation into Hunter’s invention in order to connect directly to the resident server using the well-known HTTP or TCP/IP protocols, and with conventional authentication and encryption can upload the data [0027], as taught by Risboot. 

Regarding claims 1-3, 8-9, 12-14 the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 4-7, where the difference used is a “capture device” & “mobile device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above

Response to Arguments
           Applicant's arguments filed on 05/05/21 have been fully considered but they are not persuasive.  
Applicant Argument:

	
Response to Arguments:
With respect to the above argument, Examiner would like to draw attention that the US Non-provisional patent application serial number 11/901,802 or any other cross reference related Applications does not support the limitation of claim 7 & 14. Thus, the Examiner maintains the rejection. 

Applicant Argument: 1
Prior art failed to teach said processor further configured to send an event notification and the acquired new-data to the cryptographically authenticated short-range wireless enabled cellular phone over the established short-range paired wireless connection automatically, wherein the event notification corresponds to the acquired new-data and comprises sending a signal to the cryptographically authenticated short-range wireless enabled cellular phone.

Response to Arguments:
In addition, the Examiner would like to draw attention to (fig. 1, [0013]) of Hunter, for example: programming a camera and a communications device to recognize a trigger event; one of the camera and the communications device recognizing occurrence of the trigger event, and communicating with the other of the camera and the communications device by a wireless link Hunter, for example - After the data link is established, the camera 10 can transmit (via the wireless communication link 16), in response to a trigger event, video or still image data representative of images stored in or being captured thereby, either continuously or periodically, for receipt by the mobile telephone [0038] (herein it’s considered same as said processor further configured to send an event notification and the acquired new-data to the cryptographically authenticated short-range wireless enabled cellular phone over the established short-range paired wireless connection automatically, wherein the event notification corresponds to the acquired new-data and comprises sending a signal to the cryptographically authenticated short-range wireless enabled cellular phone).

Applicant Argument: 2
Prior art failed to teach “wherein the mobile client application for the cryptographically authenticated short-range wireless enabled cellular phone provides a touch based GUI for the received new-data”

Response to Arguments:
In addition, the Examiner would like to draw attention to (fig. 8, 9A-9D, [0099-0110]) of Pietruszka, for example: As shown in FIG. 8, user interface 814 is also coupled to processor 810. User interface 814 facilitates the exchange of information with a user. FIG. 8 shows that user interface 814 includes a user input portion 820 and a user output portion 822. User input portion 820 may include one or more components that allow a user to input information. Examples of such components include keypads, touch screens, and microphones. User output portion 822 allows a user to receive information from the device. Thus, user output portion 822 may include various components, such as a display, and one or more audio speakers. Exemplary displays include liquid crystal displays (LCDs), and video displays. The user interface 814 can allow a user to perform various tasks including among other things those tasks associated with the security or protection embodiments described herein, including for example setting or changing of the operational state (e.g., Locked, Unlocked, Selective, etc.) of the device or other remote devices, entering or changing passwords, and so forth……(herein it’s considered same as wherein the mobile client application for the cryptographically authenticated short-range wireless enabled cellular phone provides a touch based GUI for the received new-data).

Applicant Argument: 3-5
           Prior art failed to teach pairing short range wireless or away from permanent paired short-range wireless connection and cryptographic pairing between devices	
Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 1, [0017-0027, 0036-0037]) of Hunter, for example: when the mobile telephone is switched on, it may transmit a signal for receipt and acknowledgement by the camera 10 to establish a data link between the two units. Alternatively, the camera 10 may periodically transmit a signal which is received and acknowledged by the mobile telephone 20 to establish a data link between the two units when it is switched on and/or comes within a predetermined distance of the camera 10.
Hunter, for example: a device that wishes to communicate only with a trusted device can cryptographically authenticate the identity of the other device. Trusted devices may also encrypt data exchanged over a wireless medium as an added security. The encryption can however be turned off and passkeys can be stored on the device's file system rather than the Bluetooth component or chip itself. Since the Bluetooth address can be permanent, a pairing can be preserved even if the Bluetooth name is changed. Either device in a pairing relationship may delete the pairing between the devices. Devices may require pairing or may prompt the user before it allows a remote device to utilize any or all or some of its services (herein it’s considered same as paired short-range wireless connection and cryptographic pairing between devices).
Furthermore, the Examiner would like to draw attention to (fig. 1-9) of Pietruszka, for example: Accordingly, FIG. 1 is a diagram of an exemplary operational environment 100. This environment includes one or more wireless communications devices (WCDs), such as WCD 110 and WCD 120, which can establish trusted relationships with each other or with other devices to facilitate subsequent wireless communications between the trusted devices and/or set or change an operational state of device pertaining to the handling of the establishment of trusted relationships with other devices. As shown, WCD 110 includes operational state(s) which control its ability to establish a trusted relationship with other devices, such as WCD 120 or other devices. As shown by reference to numeral 112, the operational states may include a locked state to prevent (or prohibit) establishing of a trusted relationship with a remote device or an unlocked state to allow establishing of a trusted relationship with a remote device. Other operational states may also be included such as a selective state, e.g., selective locked or selective unlocked, in which a particular subset or type of device, which may be defined by some discernable category herein it’s considered same as paired short-range wireless connection and cryptographic pairing between devices).

 Applicant Argument: 6
	Prior art failed to teach receiving or making Phone call trigger even vs NO such Phone call trigger event.

Response to Arguments:
In addition, the Examiner would like to draw attention to (fig. 1, [0013]) of Hunter, for example: programming a camera and a communications device to recognize a trigger event; one of the camera and the communications device recognizing occurrence of the trigger event, and communicating with the other of the camera and the communications device by a wireless link therebetween (herein it’s considered same as sending a signal to the cryptographically authenticated short-range wireless enabled cellular phone corresponding to the acquired new-data).

Applicant Argument: 7
	Prior art failed to teach setting based control of cryptographic pairing between devices in NOT relevant in application’s scenario 
Response to Arguments:
Hunter, for example - After the data link is established, the camera 10 can transmit (via the wireless communication link 16), in response to a trigger event, video or still image data representative of images stored in or being captured thereby, either continuously or periodically, for receipt by the mobile telephone [0038].
In addition, the Examiner would like to draw attention to (fig. 1-9, [0024-0025]) of Pietruszka, for example: Accordingly, FIG. 1 is a diagram of an exemplary operational environment 100. This environment includes one or more wireless communications devices (WCDs), such as WCD 110 and WCD 120, which can establish trusted relationships with each other or with other devices to facilitate subsequent wireless communications between the trusted devices and/or set or change an operational state of device pertaining to the handling of the establishment of trusted relationships with other devices. As shown, WCD 110 includes operational state(s) which control its ability to establish a trusted relationship with other devices, such as WCD 120 or other devices. As shown by reference to numeral 112, the operational states may include a locked state to prevent (or prohibit) establishing of a trusted relationship with a remote device or an unlocked state to allow establishing of a trusted relationship with a remote device. Other operational states may also be included such as a selective state, e.g., selective locked or selective unlocked, in which a particular subset or type of device, which may be defined by some discernable category or characteristic (e.g., manufacturer, type of device, and so forth), may be allowed or prevented from establishing a trusted relationship. The operational states may be implemented through a security application resident in one or both of WCD 110, 120 (herein it’s considered same as cryptographically authenticated short-range wireless that is based control of cryptographic pairing between devices in relevant in application’s scenario).

Applicant Argument: 8-9
	Prior art failed to teach Sending an event notification and acquired new-data to a cryptographically authenticated short-range wireless enabled cellular phone over an established short-range paired wireless connection, where sending the event notification comprises sending a signal to the cryptographically authenticated short-range wireless enabled cellular phone corresponding to the acquired new-data.

Response to Arguments:
In addition, the Examiner would like to draw attention to (fig. 1, [0013]) of Hunter, for example: programming a camera and a communications device to recognize a trigger event; one of the camera and the communications device recognizing occurrence of the trigger event, and communicating with the other of the camera and the communications device by a wireless link therebetween (herein it’s considered same as Sending an event notification and acquired new-data to a cryptographically authenticated short-range wireless enabled cellular phone over an established short-range paired wireless connection, where sending the event notification comprises sending a signal to the cryptographically authenticated short-range wireless enabled cellular phone corresponding to the acquired new-data).
In addition, the Examiner would like to draw attention to (fig. 1, [0017-0027, 0036-0037]) of Hunter, for example: when the mobile telephone is switched on, it may transmit a signal for receipt and acknowledgement by the camera 10 to establish a data link between the two units. Alternatively, the camera 10 may periodically transmit a signal which is received and 
The Examiner further would like to draw attention to ([0037]) of Hunter, for example: a device that wishes to communicate only with a trusted device can cryptographically authenticate the identity of the other device. Trusted devices may also encrypt data exchanged over a wireless medium as an added security. The encryption can however be turned off and passkeys can be stored on the device's file system rather than the Bluetooth component or chip itself. Since the Bluetooth address can be permanent, a pairing can be preserved even if the Bluetooth name is changed. Either device in a pairing relationship may delete the pairing between the devices. Devices may require pairing or may prompt the user before it allows a remote device to utilize any or all or some of its services… 
The Examiner further would like to draw attention to ([0017-0027, 0036-0037-0038]) of Hunter, for example - After the data link is established, the camera 10 can transmit (via the wireless communication link 16), in response to a trigger event, video or still image data representative of images stored in or being captured thereby, either continuously or periodically, for receipt by the mobile telephone (herein it’s considered same as Sending an event notification and acquired new-data to a cryptographically authenticated short-range wireless enabled cellular phone over an established short-range paired wireless connection, where sending the event notification comprises sending a signal to the cryptographically authenticated short-range wireless enabled cellular phone corresponding to the acquired new-data).

Applicant Argument: 10


Response to Arguments:
In addition, the Examiner would like to draw attention to (fig. 1, [0009, 0031, 0041]) of Hunter, for example: it is known for mobile telephones to support data instead of or as well as voice calls, in which case the present invention can be taken to relate also to the establishment of a data link or the initiation of data transmission as a result of use of a telephone to access a data service, e.g. an internet page such as a photo website or a photo printing service (herein it’s considered same as use HTTP to transfer new-data and a user authentication credential to website).

Applicant Argument: 11
  Prior art failed to teach the Claim 12 Polling limitation of: Short-range wireless enabled cellular phone sends a polling request to a short-range wireless enabled data capture device, over an established paired short-range wireless connection, to detect new-data for transfer from the short-range wireless enabled data capture device to the paired and cryptographically authenticated short-range wireless enabled cellular phone
Response to Arguments:
The Examiner would like to draw attention to (fig. 1, [0013]) of Hunter, for example: programming a camera and a communications device to recognize a trigger event; one of the camera and the communications device recognizing occurrence of the trigger event, and 
The Examiner further would like to draw attention to ([0017-0027, 0036-0037-0038]) of Hunter, for example - After the data link is established, the camera 10 can transmit (via the wireless communication link 16), in response to a trigger event, video or still image data representative of images stored in or being captured thereby, either continuously or periodically, for receipt by the mobile telephone [0038] (herein it’s considered same as the Claim 12 Polling limitation of…)
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.



Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415